Motion to Withdraw as Counsel Denied as Moot, Motion for Extension of Time
to File Motion for Rehearing Denied as Moot, Motion to Withdraw Appeal
Denied as Moot, Appeal Dismissed, and Memorandum Opinion filed July 21,
2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00107-CR
                              NO. 14-22-00108-CR

                      JARIEN DESEAN ROSS, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 182nd District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1593041 & 1593102

                 MEMORANDUM                     OPINION

      Appellant was convicted of evading arrest with a motor vehicle and burglary
of a habitation pursuant to a plea bargain and sentenced to concurrent fifteen-year
terms of incarceration on March 15, 2019. Appellant timely filed motions to
withdraw his guilty pleas on April 5, 2019 that were the equivalent of motions for
new trial. See State v. Evans, 843 S.W.2d 576, 577–78 (Tex. Crim. App. 1992).
Therefore, appellant’s notice of appeal regarding each of his convictions was due by
June 13, 2019. See Tex. R. App. P. 26.2(a)(2).

        A court of appeals may grant an extension of time if, within 15 days after the
deadline for filing the notice of appeal, the party files (a) the notice of appeal in the
trial court, and (b) a motion for extension of time in the court of appeals. See Tex.
R. App. P. 26.3; see also Tex. R. App. P. 10.5(b)(2) (governing motion for extension
of time to file notice of appeal). The fifteenth day after June 13, 2019, was June 28,
2022.

        Appellant filed his notice of appeal regarding both of his convictions on
February 8, 2022, a date that is not within 15 days of the due date.

        A notice of appeal that complies with the requirements of Texas Rule of
Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). When a notice of
appeal is not filed within the 15-day period, the court of appeals can take no action
other than to dismiss the appeal for lack of jurisdiction. See id.

        On March 16, 2022 the parties were notified that the court would consider
dismissal of the appeal for want of jurisdiction unless appellant demonstrated that
the court has jurisdiction. Appellant’s responses, filed both through counsel and pro
se, do not demonstrate this court’s jurisdiction.

        Accordingly, the appeal is dismissed for lack of jurisdiction. All pending
motions1 are denied as moot.



        1
         Currently pending before the court are appellant’s appointed counsel’s motion to
withdraw as counsel, appellant’s pro se motion for extension of time to file a motion for rehearing,
and appellant’s motion to withdraw his appeal.

                                                 2
                                  PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Wilson.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3